DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2022 has been entered.
Claims 1-11 and 13-14 are pending. 
Claims 1-11 and 13-14 are allowed, grounds follow.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 March 2022  was filed concurrent with the mailing date of the Request for Continued Examination on 05 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
Examiner notes for clarity of the record that some limitations of the claims have been interpreted under 35 USC 112(f) (“means-plus-function”) interpretation. In the interest of brevity, a restatement of the interpretation is not included in this action. Please refer to the office action mailed 05 May 2021 (“non-final rejection”) for a detailed explanation of the limitations and interpretation.

Allowable Subject Matter
Claims 1-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: While Schilling, US Pg-Pub 2003/0178290 teaches a releasably attached control knob for an electrical appliance including a wireless power transfer circuit which may communicate wirelessly through the housing of the knob and appliance to control the appliance; and Okamoto, Japanese Patent Application JP 2005-282920 teaches a wireless control knob with a radio-frequency transmitter; and Battlogg et al., US Pg-Pub 2016/0378131 teaches a control knob with a touch sensitive electronic display including a battery-powered biometric scanner; and Drake et al., US Pg-Pub 2020/0085238 teaches a Bluetooth brand radio-frequency transmitter for an electrical appliance, and Narayanaswami, US Pg-Pub 2009/0037742 teaches a battery-powered biometric scanner which may be actuated simultaneously with a rotary input; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)

(Excerpted)
… in combination with the remaining features and elements of the claimed invention. 

Independent claim 14 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims, 2-11 and 13, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art of record for at least the above noted reason(s).

It is for these reason(s) that applicant’s invention defines over the prior art of record.
	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119